Offense, the unlawful transportation of intoxicating liquor; penalty, one year.
Witness John Ragsdale testified that he bought a pint of whiskey from the appellant while in appellant's car in Sulphur Springs. Testimony of officers shows that a pint of whiskey was taken from Ragsdale immediately upon his emergence from appellant's car and that appellant ran away and broke a pint of whiskey as he ran.
Two bills of exception appear in the record.
After Ragsdale had testified the appellant introduced a character witness who testified that Ragsdale's reputation for truth and veracity was not very good. On cross-examination he was asked this question:
"You said you drink and I ask you if it isn't a fact that you don't want to see anybody who sells whiskey and retails it, if you don't want to see him stay here instead of going to the penitentiary?"
To which the witness answered:
"No sir, I believe in the law and the enforcement of it and if they violate it I want to see it enforced."
This question and answer is made the subject of Bill of Exception No. 1. Under the facts of this case we think the question was proper. Either party has the right to explore the mind of a witness for bias and prejudice. If the answer of the witness had been in the affirmative, it unquestionably would have shown bias. Mr. Underhill states the rule as follows:
"The feelings, bias and relationship of the witness are never collateral. A witness may be interrogated on cross-examination as to his interest, bias or prejudice, that is to say, if the sole purpose of the question is to elucidate the existing or previous relationship, feeling or conduct of the witness toward the crime, the accused, or the prosecutors." Underhill's Criminal Evidence (Third Edition), Sec. 356. See also Branch's P. C., Sec. 163. *Page 627 
Of course such matters should be received with great caution so that matters which tend only to prejudice be not gotten before the jury under the guise of legitimate cross-examination. The announcement here is therefore restricted to the facts of this case.
Bill No. 2 relates to the cross-examination of another character witness and contains many statements and questions and answers, some of which were clearly admissible. Both admissible and apparently inadmissible statements are presented together in the same bill, against which only a general objection is urged. The rule has been stated by Mr. Branch as follows:
"A Bill of Exceptions is too general to be considered if it includes a number of statements some of which are clearly admissible, and there is nothing in the objections to directly challenge or single out the supposed objectionable evidence." Branch's P. C., Sec. 211; Payton v. State, 35 Tex. Crim. 510; Aven v. State, 177 S.W. 82.
There being no errors in the record, and the evidence being sufficient, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.